84 So.3d 1094 (2012)
S.W., Mother of F.W., Minor Child, Appellant,
v.
FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 1D11-4985.
District Court of Appeal of Florida, First District.
March 20, 2012.
*1095 Crystal McBee Frusciante, Office of Criminal Conflict and Civil Regional Counsel, Region One, Jupiter; Melissa Walker, Assistant Regional Conflict Counsel, Milton; Susan Barber, Assistant Regional Conflict Counsel, Tallahassee, for Appellant.
Ward L. Metzger, Department of Children and Families, Jacksonville, for Appellee.
Kelley Schaeffer, Guardian ad Litem Program, Tavares.
PER CURIAM.
AFFIRMED.
THOMAS and SWANSON, JJ., concur.
BENTON, C.J., dissents with opinion.
BENTON, C.J., dissenting.
I would dismiss the appeal in this dependency case as moot inasmuch as the only child declared dependent below died on September 21, 2011.